



EXHIBIT 10.1


DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT


THIS DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT (this “Agreement”) is made
as of this [__] day of October, 2019 (the “Effective Date”), by and between
EVERTEC, Inc., a Puerto Rico corporation (the “Company”), and the indemnitee
named on the signature page hereto (the “Indemnitee”).


RECITALS


WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals to act as directors and officers;


WHEREAS, the Company understands that, in order to attract and retain desirable
directors and officers, the Company must provide such persons with adequate
protection through indemnification against risks, expenses, claims and actions
against them arising out of their service to, and activities on behalf of, the
Company;


WHEREAS, the Company’s certificate of incorporation and bylaws each require that
the Company indemnify the Company’s directors and officers to the fullest extent
authorized by the General Corporations Law of the Commonwealth of Puerto Rico of
2009, as amended (“General Corporations Law”), under which the Company is
incorporated, and such certificate of incorporation and bylaws expressly provide
that the indemnification provided therein is not exclusive and contemplate that
the Company may enter into separate agreements with its directors, officers and
other persons to set forth specific indemnification provisions;


WHEREAS, in light of the fact that the certificate of incorporation and bylaws
of the Company are subject to change and do not contain all the provisions and
protections set forth in this Agreement, the Company has determined that the
Indemnitee and other directors and officers of the Company may not be willing to
serve or continue to serve in such capacities without additional protection;


WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company, as the case may be,
and has proffered this Agreement to the Indemnitee as an additional inducement
to serve in such capacity; and


WHEREAS, the Indemnitee is willing to serve, or to continue to serve, as a
director or officer of the Company, as the case may be, if the Indemnitee is
furnished the indemnity provided for herein by the Company.


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Indemnitee do
hereby covenant and agree as follows:


1.
Definitions.



(a)
“Change in Control” means, and shall be deemed to have occurred if, (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), other than (x) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company acting in such capacity or (y) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting stock, (ii) during any period of two (2) consecutive years (not including
any period prior to the execution of this Agreement), (x) individuals who at the
beginning of such period constitute the Board of Directors of the Company (the
“Board”) and (y) any new director nominated by a Principal Stockholder pursuant
to the Stockholder Agreement, cease for any reason to constitute a majority
thereof, (iii) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation other than a merger or consolidation
that would result in the voting stock of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting stock of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting stock of the
Company or such surviving



1



--------------------------------------------------------------------------------





entity outstanding immediately after such merger or consolidation or with the
power to elect at least a majority of the board of directors or other governing
body of the surviving entity, or (iv) the stockholders of the Company approve a
plan of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of related
transactions) of all or substantially all of the Company’s assets.


(b)
“Corporate Status” describes the status of a person who is serving or has served
(i) as a director or officer of the Company, (ii) as a Company employee in a
fiduciary capacity with respect to an employee benefit plan of the Company or
(iii) as a director or officer of any other Entity at the request of the
Company. For purposes of subsection (iii) of this Section (b), a director or
officer of the Company who is serving or has served as a director or officer of
a Subsidiary shall be deemed to be serving at the request of the Company.



(c)
“Disinterested Director” means a director of the Company who (i) is not and was
not a party to the Proceeding in respect of which indemnification is sought by
the Indemnitee and (ii) is determined to be “disinterested” under applicable
Puerto Rico law.



(d)
“Entity” shall mean any corporation, partnership (general or limited), limited
liability company, joint venture, trust, employee benefit plan, company,
foundation, non-profit entity, association, organization or other legal entity,
other than the Company.



(e)
“Expenses” shall be construed broadly to mean all direct and indirect fees of
any type or nature whatsoever, costs and expenses incurred in connection with
any Proceeding, including, without limitation, all attorneys’ fees and costs,
disbursements and retainers (including, without limitation, any fees,
disbursements and retainers incurred by the Indemnitee pursuant to Section 11
hereof), fees and disbursements of experts, witnesses, private investigators and
professional advisors (including, without limitation, accountants and investment
bankers), court costs, filing fees, transcript costs, fees of experts, travel
expenses, duplicating, imaging, printing and binding costs, telephone and fax
transmission charges, computer legal research costs, postage, delivery service
fees, secretarial services, fees and expenses of third party vendors; the
premium, security for, and other costs associated with any bond (including
supersedeas or appeal bonds, injunction bonds, cost bonds, appraisal bonds or
their equivalents), in each case incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding (including,
without limitation, any judicial or arbitration Proceeding brought to enforce
the Indemnitee’s rights under, or to recover damages for breach of, this
Agreement), as well as all other “expenses” within the meaning of that term as
used in Section 4.08 (14 L.P.R.A. § 3568) of the General Corporations Law, any
federal, state, local, Commonwealth or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payments under this Agreement,
Employment Retirement Income Security Act of 1974 (ERISA) excise taxes and
penalties, and all other disbursements or expenses of types customarily and
reasonably incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, actions, suits, or proceedings similar to or of the
same type as the Proceeding with respect to which such disbursements or expenses
were incurred. Expenses also shall include Expenses incurred in connection with
any appeal resulting from any Proceeding.



(f)
“Indemnifiable Expenses,” “Indemnifiable Liabilities” and “Indemnifiable
Amounts” shall have the meanings ascribed to those terms in Section 3(a) hereof.



(g)
“Independent Counsel” means a law firm, or a person admitted to practice law in
any State of the United States or the Commonwealth of Puerto Rico, that is
experienced in matters of corporation law and neither presently is, nor in the
past three years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnities under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any law firm or person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement.





2



--------------------------------------------------------------------------------





(h)
“Liabilities” shall be broadly construed to mean, without limitation, all
judgments, damages, liabilities, losses, penalties, taxes, fines and amounts
paid in settlement, in each case, of any type whatsoever, in connection with a
Proceeding. References herein to “fines” shall include any excise tax assessed
with respect to any employee benefit plan.



(i)
“Partial Rights Transferee” shall have the meaning set forth in the Stockholder
Agreement.



(j)
“Principal Stockholder” shall have the meaning set forth in the Stockholder
Agreement.



(k)
“Proceeding” shall be construed broadly to mean, without limitation, any
threatened, pending or completed claim, government, regulatory and
self-regulatory action, suit, arbitration, mediation, alternate dispute
resolution process, investigation (including any internal investigation),
inquiry, administrative hearing, appeal, or any other actual, threatened or
completed proceeding, whether brought in the right of the Company or otherwise
and whether of a civil (including intentional or unintentional tort claims),
criminal, administrative, arbitrative or investigative nature, whether formal or
informal, including a proceeding initiated by the Indemnitee pursuant to Section
11 of this Agreement to enforce the Indemnitee’s rights hereunder.



(l)
“Stockholder Agreement” shall mean that certain Stockholder Agreement, dated as
of April 17, 2012, as amended or supplemented from time to time in accordance
with its terms.



(m)
“Subsidiary” shall mean any Entity of which the Company owns (either directly or
indirectly) either (i) a general partner, managing member or other similar
interest or (ii) (A) 50% or more of the voting power of the voting capital
equity interests of such Entity, or (B) 50% or more of the outstanding voting
capital stock or other voting equity interests of such Entity.



(n)
References herein to a director of any other Entity shall include, in the case
of any Entity that is not managed by a board of directors, such other position,
such as manager or trustee or member of the board of managers or other governing
body of such Entity, that entails responsibility for the management and
direction of such Entity’s affairs, including, without limitation, the general
partner of any partnership (general or limited) and the manager, managing member
or board of managers of any limited liability company.



2.
Services by the Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, the Indemnitee agrees to serve or continue to serve as
either a director on the Board of Directors of the Company or as an officer, as
applicable, so long as the Indemnitee is duly elected or appointed and until his
or her successor has been duly elected and qualified or until his or her earlier
death, disability, resignation, termination or other removal.



3.
Agreement to Indemnify. The Company agrees to indemnify the Indemnitee to the
fullest extent permitted, and in the manner permitted, by the General
Corporations Law or other applicable law as in effect as of the date hereof or
as such laws may, from time to time, be amended (but only if amended in a way
that broadens the right to indemnification and advancement of expenses) as
follows:



(a)
Indemnification for Third Party Proceedings. Subject to the exceptions contained
in Section 4(a) hereof, if the Indemnitee was or is a party to, threatened to be
made a party to or otherwise involved in any capacity in any Proceeding (other
than an action initiated by the Company or initiated to protect the interests of
the Company) by reason of the Indemnitee’s Corporate Status, the Indemnitee
shall be indemnified by the Company against all Expenses and Liabilities
incurred in a reasonable manner whether paid by the Indemnitee or on the
Indemnitee’s behalf in connection with such a Proceeding (such Expenses and
Liabilities are referred to herein as “Indemnifiable Expenses” and
“Indemnifiable Liabilities,” respectively, and collectively as “Indemnifiable
Amounts”). In addition, the Indemnitee’s Corporate Status may allow for
indemnification under certain agreements containing indemnity provisions with
another Entity or protections under the organization documents of such other
Entity. In those instances, the Company shall remain wholly liable for making
any indemnification payments for all Indemnifiable Amounts notwithstanding the
payment obligation of such amounts by a third party to the Indemnitee.



(b)
Indemnification in Derivative Actions and Direct Actions by the Company. Subject
to the exceptions contained in Section 4(b) hereof, if the Indemnitee was or is
a party to, threatened to be made a party to or otherwise involved in



3



--------------------------------------------------------------------------------





any capacity in any Proceeding initiated by the Company or initiated to protect
the interests of the Company to procure a judgment in its favor by reason of the
Indemnitee’s Corporate Status, the Indemnitee shall be indemnified by the
Company against all Indemnifiable Expenses. In addition, the Indemnitee’s
Corporate Status may allow for indemnification under certain agreements
containing indemnity provisions with another Entity or protections under the
organization documents of such other Entity. In those instances, the Company
shall remain wholly liable for making any indemnification payments for all
Indemnifiable Expenses notwithstanding the payment obligation of such amounts by
a third party to the Indemnitee.


(c)
Other Indemnification Rights. Notwithstanding anything to the contrary contained
in this Agreement, the Company hereby acknowledges that an Indemnitee may have
certain rights to indemnification, insurance and/or advancement of expenses
provided by one or more Entities who employ such Indemnitee or of which such
Indemnitee is a partner or member or with such Entity’s respective affiliated
investment funds, managed funds and management companies, if applicable, or such
Entity’s respective affiliates (collectively, the “Secondary Indemnitors”). The
Company hereby agrees (i) that it is the indemnitor of first resort—meaning
that, its obligations under this Agreement are primary and any obligation of the
Secondary Indemnitors to advance expenses and provide indemnification for the
same expenses and liabilities incurred by any such Indemnitee are secondary,
(ii) that it shall be required to advance the full amount of Indemnifiable
Expenses incurred by any such Indemnitee and shall be liable for the full amount
of any Indemnifiable Amounts to the extent legally permitted and as required by
this Agreement, the certificate of incorporation, the bylaws or any other
agreement between the Company and such Indemnitee, without regard to any rights
that such Indemnitee may have against the Secondary Indemnitors and (iii) that
it irrevocably waives, relinquishes and releases the Secondary Indemnitors from
any and all claims that it has or may have against the Secondary Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof.
The Company further agrees that no advancement or payment by the Secondary
Indemnitors shall affect the foregoing and that the Secondary Indemnitors shall
be subrogated to the extent of such advancement or payment to all of the rights
of recovery of any such Indemnitee against the Company. The Company and each
Indemnitee agree that Secondary Indemnitors are express third-party
beneficiaries of this Section 3(c). In furtherance and not in limitation of the
foregoing, in the event that a Secondary Indemnitor (other than the Company or
any of its Subsidiaries) pays, forwards or otherwise satisfies any Indemnifiable
Amounts to the Indemnitee, such amounts shall be promptly reimbursed by the
Company to such payor to the extent that such Indemnifiable Amounts were
required to be paid by the Company to the Indemnitee pursuant to the terms of
this Agreement.



(d)
Employee Benefit Plans. For the avoidance of doubt, the indemnification rights
and obligations contained herein shall extend to any Proceeding in which the
Indemnitee was of is a party to, was or is threatened to be made a party to or
was or is otherwise involved in any capacity in by reason of Indemnitee’s
Corporate Status as a fiduciary capacity with respect to an employee benefit
plan. In connection therewith, if the Indemnitee has acted in good faith and in
a manner which appeared to be consistent with the best interests of the
participants and beneficiaries of an employee benefit plan and not opposed
thereto, the Indemnitee shall be deemed to have acted in a manner not opposed to
the best interests of the Company.



4.
Exceptions to Indemnification. The Indemnitee shall be entitled to
indemnification under Section 3(a) and Section 3(b) hereof in all circumstances
other than the following:



(a)
Exceptions to Indemnification for Third Party Proceedings. If indemnification is
requested under Section 3(a) and there has been a final non-appealable judgment
by a court of competent jurisdiction that, in connection with the subject of the
Proceeding out of which the claim for indemnification has arisen, (i) the
Indemnitee failed to act (x) in good faith and (y) in a manner the Indemnitee
deemed to be reasonable and consistent with the best interests of the Company
and not opposed thereto or (ii) with respect to any criminal action or
proceeding, the Indemnitee had reasonable cause to believe that the Indemnitee’s
conduct was unlawful, the Indemnitee shall not be entitled to payment of
Indemnifiable Amounts hereunder.



(b)
Exceptions to Indemnification in Derivative Actions and Direct Actions by the
Company. If indemnification is requested under Section 3(b) and (i) there has
been a final non-appealable judgment by a court of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, the Indemnitee failed to act (x) in good faith and
(y) in a manner the Indemnitee deemed to be reasonable and consistent with the
best



4



--------------------------------------------------------------------------------





interests of the Company and not opposed thereto, the Indemnitee shall not be
entitled to payment of Indemnifiable Expenses hereunder; or (ii) there has been
a final non-appealable judgment by a court of competent jurisdiction that the
Indemnitee is liable to the Company with respect to any claim, issue or matter
involved in the Proceeding out of which the claim for indemnification has
arisen, then no Indemnifiable Expenses shall be paid with respect to such claim,
issue or matter unless, and only to the extent that, the court of competent
jurisdiction in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
indemnity for such Indemnifiable Expenses which such court shall deem proper.


5.
Procedure for Payment of Indemnifiable Amounts.



(a)
Subject to Section 9, the Indemnitee shall submit to the Company a written
request specifying in reasonable detail the Indemnifiable Amounts for which the
Indemnitee seeks payment under Section 3, Section 6, or Section 7 hereof and a
short description of the basis for the claim. The Company shall pay such
Indemnifiable Amounts to the Indemnitee within sixty (60) calendar days of
receipt of the request. At the request of the Company, the Indemnitee shall
furnish such documentation and information as are reasonably available to the
Indemnitee and necessary to establish that the Indemnitee is entitled to
indemnification hereunder.



(b)
Upon written request by the Indemnitee for indemnification pursuant to the first
sentence of Section 5(a) hereof, if required by applicable law and to the extent
not otherwise provided pursuant to the terms of this Agreement, a determination
with respect to the Indemnitee’s entitlement to indemnification shall be made in
the specific case as follows: (i) if a Change in Control shall have occurred and
if so requested in writing by the Indemnitee, by Independent Counsel in a
written opinion to the Board; or (ii) if a Change in Control shall not have
occurred (or if a Change in Control shall have occurred but the Indemnitee shall
not have requested that indemnification be determined by Independent Counsel as
provided in subpart (i) of this Section 5(b)), (A) by a majority vote of the
disinterested directors, even though less than a quorum of the Board, or (B) by
a committee of disinterested directors designated by majority vote of the
disinterested directors, even though less than a quorum of the Board, (C) if
there are no such disinterested directors, or if such disinterested directors so
direct, by Independent Counsel in a written opinion to the Board, (D) if
requested by any Principal Stockholder or Partial Rights Transferee, by
Independent Counsel in a written opinion to the Board, or (E) if a quorum of
disinterested directors so directs, by the Company’s stockholders in accordance
with applicable law. Notice in writing of any determination as to the
Indemnitee’s entitlement to indemnification shall be delivered to the Indemnitee
promptly after such determination is made, and if such determination of
entitlement to indemnification has been made by Independent Counsel in a written
opinion to the Board, then such notice shall be accompanied by a copy of such
written opinion. If it is determined that the Indemnitee is entitled to
indemnification, then payment to the Indemnitee of all amounts to which the
Indemnitee is determined to be entitled (other than sums that were already
advanced) shall be made within sixty (60) calendar days after such
determination. If it is determined that the Indemnitee is not entitled to
indemnification, then the written notice to the Indemnitee (or, if such
determination has been made by Independent Counsel in a written opinion, the
copy of such written opinion delivered to the Indemnitee) shall disclose the
basis upon which such determination is based. The Indemnitee shall cooperate
with the person, persons, or entity making the determination with respect to the
Indemnitee’s entitlement to indemnification, including providing to such person,
persons, or entity upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to the Indemnitee and reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification.



(c)
If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 5(b) hereof, the Independent Counsel
shall be selected as provided in this Section 5(c). If a Change in Control shall
not have occurred (or if a Change in Control shall have occurred but the
Indemnitee shall not have requested that indemnification be determined by
Independent Counsel as provided in subpart (i) of Section 5(b)), then the
Independent Counsel shall be selected by the Board, and the Company shall give
written notice to the Indemnitee advising the Indemnitee of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred and
the Indemnitee shall have requested that indemnification be determined by
Independent Counsel, then the Independent Counsel shall be selected by the
Indemnitee (unless the Indemnitee shall request that such selection be made by
the Board, in which case the preceding sentence shall apply), and the Indemnitee
shall give written notice to the Company advising it of the identity of the
Independent Counsel so selected. In either case, the Indemnitee or the Company,
as applicable, may,



5



--------------------------------------------------------------------------------





within thirty (30) calendar days after such written notice of selection has been
given, deliver to the Company or to the Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the law firm or person so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 hereof,
and the objection shall set forth the basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the law firm or person
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court of competent jurisdiction in the Commonwealth of Puerto
Rico has determined that such objection is without merit. If the determination
of entitlement to indemnification is to be made by Independent Counsel pursuant
to Section 5(b) hereof and, following the expiration of sixty (60) calendar days
after submission by the Indemnitee of a written request for indemnification
pursuant to Section 5(a) hereof, Independent Counsel shall not have been
selected, or an objection thereto has been made and not withdrawn, then either
the Company or the Indemnitee may petition a court of competent jurisdiction in
the Commonwealth of Puerto Rico for resolution of any objection that shall have
been made by the Company or the Indemnitee to the other’s selection of
Independent Counsel and/or for appointment as Independent Counsel of a law firm
or person selected by such court (or selected by such person as the court shall
designate), and the law firm or person with respect to whom all objections are
so resolved or the law firm or person so appointed shall act as Independent
Counsel under Section 5(b) hereof. Upon the due commencement of any Proceeding
pursuant to Section 11(e) hereof, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing). If the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 5(b) hereof, then the Company agrees to pay the
reasonable fees and expenses of such Independent Counsel and to fully indemnify
and hold harmless such Independent Counsel against any and all expenses, claims,
liabilities, and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.


6.
Indemnification for Expenses if the Indemnitee is Wholly or Partly Successful.
Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the Indemnitee is or was, or is or was threatened to be made, by
reason of the Indemnitee’s Corporate Status, a party to any Proceeding and the
Indemnitee is successful (on the merits or otherwise) in defending all claims,
issues and matters in such Proceeding, the Indemnitee shall be indemnified
against all Indemnifiable Expenses incurred by the Indemnitee or on the
Indemnitee’s behalf in connection with the defense of such Proceeding. If the
Indemnitee is successful (on the merits or otherwise) in defending one or more
but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify, hold harmless and exonerate the Indemnitee for that portion of
the Expenses reasonably incurred in connection with defending those claims,
issues or matters with respect to which the Indemnitee was successful in
defending. For purposes of this Agreement, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
Notwithstanding any of the foregoing, nothing herein shall be construed to limit
the Indemnitee’s right to indemnification which he or she would otherwise be
entitled to in accordance with Section 3 and Section 4 hereof, regardless of the
Indemnitee’s success in a Proceeding.



7.
Indemnification for Expenses as a Witness. Anything in this Agreement to the
contrary notwithstanding, to the fullest extent permitted by applicable law, to
the extent that the Indemnitee, by reason of the Indemnitee’s Corporate Status,
is or was, or is or was threatened to be made, a witness in any Proceeding to
which the Indemnitee is not a party, the Indemnitee shall be indemnified against
all Indemnifiable Expenses incurred by the Indemnitee or on the Indemnitee’s
behalf in connection therewith. To the extent permitted by applicable law, the
Indemnitee shall be entitled to indemnification for Expenses incurred in
connection with being or threatened to be made a witness, as provided in this
Section 7, regardless of whether the Indemnitee met the standards of conduct set
forth in Sections 4(a) and 4(b) hereof.



8.
Agreement to Advance Expenses; Conditions. The Company shall pay to the
Indemnitee all Indemnifiable Expenses incurred by or on behalf of the Indemnitee
in connection with any Proceeding to which the Indemnitee was or is a party or
was or is otherwise involved or was or is threatened to be made a party to or
was or is otherwise involved in any capacity in any Proceeding by reason of the
Indemnitee’s Corporate Status, including a Proceeding by or in the right of the
Company, in advance of the final disposition of such Proceeding. The Indemnitee
hereby undertakes to repay the amount of Indemnifiable Expenses paid to the
Indemnitee if it shall ultimately be determined by final judicial decision of a
court of competent jurisdiction, from which decision there is no further right
to appeal, that the Indemnitee is not entitled under this Agreement to, or is
prohibited by applicable law from, indemnification with respect to such
Indemnifiable Expenses. Any advances and undertakings to repay pursuant to this
Section 8 shall be unsecured and interest free. Subject to the second



6



--------------------------------------------------------------------------------





sentence of this Section 8, the Indemnitee shall be entitled to advancement of
Indemnifiable Expenses as provided in this Section 8 prior to the final
resolution of any Proceeding and determination by or on behalf of the Company of
whether the Indemnitee has not met the standards of conduct set forth in
Sections 4(a) and 4(b) hereof.


9.
Procedure for Advance Payment of Expenses. The Indemnitee shall submit to the
Company a written request specifying in reasonable detail the Indemnifiable
Expenses for which the Indemnitee seeks an advancement under Section 8 hereof,
together with documentation reasonably evidencing that the Indemnitee has
incurred such Indemnifiable Expenses. Payment of Indemnifiable Expenses under
Section 8 hereof shall be made no later than sixty (60) calendar days after the
Company’s receipt of such request.



10.
Burden of Proof; Defenses; and Presumptions.



(a)
In any Proceeding pursuant to Section 11 hereof brought by the Indemnitee to
enforce rights to indemnification or to an advancement of Indemnifiable Expenses
hereunder, or in any Proceeding brought by the Company to recover an advancement
of Indemnifiable Expenses (whether pursuant to the terms of an undertaking or
otherwise), the burden shall be on the Company to prove that the Indemnitee is
not entitled to be indemnified, or to such an advancement of Indemnifiable
Expenses, as the case may be.



(b)
It shall be a defense in any Proceeding pursuant to Section 11 hereof to enforce
rights to indemnification under Section 3(a) or Section 3(b) hereof (but not in
any Proceeding pursuant to Section 11 hereof to enforce a right to an
advancement of Indemnifiable Expenses under Sections 8 and 9 hereof) that the
Indemnitee has not met the standards of conduct set forth in Section 4(a) or
Section 4(b) hereof, as the case may be, but the burden of proving such defense
shall be on the Company. With respect to any Proceeding pursuant to Section 11
hereof brought by the Indemnitee to enforce a right to indemnification
hereunder, or any Proceeding brought by the Company to recover an advancement of
Indemnifiable Expenses (whether pursuant to the terms of an undertaking or
otherwise), neither (i) the failure of the Company (including by its directors
or Independent Counsel) to have made a determination prior to the commencement
of such Proceeding that indemnification is proper in the circumstances because
the Indemnitee has met the applicable standards of conduct, nor (ii) an actual
determination by the Company (including by its directors or Independent Counsel)
that the Indemnitee has not met such applicable standards of conduct, shall
create a presumption that the Indemnitee has not met the applicable standards of
conduct or, in the case of a Proceeding pursuant to Section 11 hereof brought by
the Indemnitee seeking to enforce a right to indemnification, be a defense to
such Proceeding.



(c)
The termination of any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, in and of itself,
adversely affect the right of the Indemnitee to indemnification hereunder or
create a presumption that the Indemnitee did not act in good faith and in a
manner the Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal Proceeding, shall
not create a presumption that the Indemnitee had reasonable cause to believe
that his or her conduct was unlawful.



(d)
For purposes of any determination of good faith, the Indemnitee shall be deemed
to have acted in good faith if the Indemnitee’s action is reasonably based on
the records or books of account of the Company or other Entity, including
financial statements, or on information supplied to the Indemnitee by the
officers of the Company or other Entity in the course of their duties, or on the
advice of legal counsel for the Company or other Entity or on information or
records given or reports made to the Company or other Entity by an independent
certified public accountant or by an appraiser or other expert selected by the
Company or other Entity. The provisions of this Section 10(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed or found to have met the applicable standard of
conduct set forth in this Agreement.



(e)
The knowledge and/or actions, or failure to act, of any other director, officer,
agent, or employee of the Company or of another Entity shall not be imputed to
the Indemnitee for purposes of determining the Indemnitee’s right to
indemnification or advancement of Indemnifiable Expenses under this Agreement.











7



--------------------------------------------------------------------------------





11.
Remedies of the Indemnitees.



(a)
Right to Petition Court. In the event that the Indemnitee makes a request for
payment of Indemnifiable Amounts under Section 3 or Section 5 hereof or a
request for an advancement of Indemnifiable Expenses under Sections 8 or 9
hereof and the Company fails to make such payment or advancement in a timely
manner in accordance with the terms of this Agreement, the Indemnitee may
petition a court to enforce the Company’s obligations under this Agreement.



(b)
Expenses. The Company agrees to reimburse the Indemnitee in full for any
Expenses actually incurred in a reasonable manner by the Indemnitee in
connection with investigating, preparing for, litigating, defending or settling
any action brought by the Indemnitee under Section 11(a) hereof; provided,
however, that to the extent the Indemnitee is unsuccessful on the merits in such
action then the Company shall have no obligation to reimburse the Indemnitee
under this Section 11(b).



(c)
Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 11(a) hereof,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.



(d)
Failure to Act Not a Defense. The failure of the Company (including its Board or
any committee thereof, Independent Counsel, or stockholders) to make a
determination concerning the permissibility of the payment of Indemnifiable
Amounts or the advancement of Indemnifiable Expenses under this Agreement shall
not be a defense in any action brought under Section 11(a) hereof, and shall not
create a presumption that such payment or advancement is not permissible.



(e)
Entitlement to Indemnification; Independent Counsel. In the event that (i) a
determination is made pursuant to Section 5 hereof that the Indemnitee is not
entitled to indemnification under this Agreement, (ii) if the determination of
entitlement to indemnification is not to be made by Independent Counsel pursuant
to Section 5(b) hereof, no determination of entitlement to indemnification shall
have been made pursuant to Section 5(b) hereof within sixty (60) calendar days
after receipt by the Company of the Indemnitee’s written request for
indemnification, (iii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 5(b) hereof, no
determination of entitlement to indemnification shall have been made pursuant to
Section 5(b) hereof within (A) eighty (80) calendar days after receipt by the
Company of the Indemnitee’s written request for indemnification or (B) if an
objection to the selection of such Independent Counsel has been made and
substantiated and not withdrawn, seventy (70) calendar days after a court of
competent jurisdiction in the Commonwealth of Puerto Rico (or such person
appointed by such court to make such determination) has determined or appointed
the person to act as Independent Counsel pursuant to Section 5(b) hereof, (iv)
payment of Indemnified Amounts payable pursuant to Section 6 or Section 7 hereof
is not made within sixty (60) calendar days after receipt by the Company of a
written request therefor, or (v) payment of Indemnified Amounts payable pursuant
to Section 6 or Section 7 hereof is not made within sixty (60) calendar days
after a determination has been made pursuant to Section 5(b) hereof that the
Indemnitee is entitled to indemnification, then in each instance described in
clauses (i) through (v), the Indemnitee shall be entitled to seek an
adjudication by a court of competent jurisdiction in the Commonwealth of Puerto
Rico of the Indemnitee’s entitlement to such indemnification or advancement of
Indemnifiable Expenses.



(f)
Not Prejudiced by Adverse Determination. In the event that a determination shall
have been made pursuant to Section 5(b) hereof that the Indemnitee is not
entitled to indemnification, any Proceeding commenced pursuant to this Section
11 shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and the Indemnitee shall not be prejudiced by reason of that adverse
determination.



12.
Settlement of Proceedings.



(a)
The Indemnitee agrees that it will not settle, compromise or consent to the
entry of any judgment as to the Indemnitee in any pending or threatened
Proceeding (whether or not the Indemnitee is an actual or potential party to
such Proceeding) in which Indemnitee has sought indemnification hereunder
without the Company’s prior written consent, which consent will not be
unreasonably withheld, conditioned or delayed unless such settlement, compromise
or consent respecting



8



--------------------------------------------------------------------------------





such Proceeding includes an unconditional release of the Company and does not
(i) require or impose any injunctive or other non-monetary remedy on the Company
or its affiliates, (ii) require or impose an admission or consent as to any
wrongdoing by the Company or its affiliates, or (iii) otherwise result in a
direct or indirect payment by or monetary cost to the Company or its affiliates.


(b)
The Company agrees that it will not settle, compromise or consent to the entry
of any judgment as to the Indemnitee in any pending or threatened Proceeding
(whether or not the Indemnitee is an actual or potential party to such
Proceeding) in which the Indemnitee has sought indemnification hereunder without
the Indemnitee’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed unless such settlement, compromise or consent
includes an unconditional release of the Indemnitee and does not (i) require or
impose any injunctive or other non-monetary remedy on the Indemnitee, (ii)
require or impose an admission or consent as to any wrongdoing by the Indemnitee
or (iii) otherwise result in a direct or indirect payment by or monetary cost to
the Indemnitee personally (as opposed to a payment to be made or cost to be paid
by the Company on the Indemnitee’s behalf).

 
13.
Notice by the Indemnitee. The Indemnitee agrees to notify the Company promptly
upon being served with any summons, citation, subpoena, complaint, indictment,
information, or other document relating to any Proceeding which could reasonably
be expected to result in the payment of Indemnifiable Amounts or the advancement
of Indemnifiable Expenses hereunder; provided, however, that the failure to give
any such notice shall not disqualify the Indemnitee from the right to receive
payments of Indemnifiable Amounts or advancements of Indemnifiable Expenses.



14.
Representations and Warranties of the Company. The Company hereby represents and
warrants to the Indemnitee as follows:



(a)
Authority. The Company has all necessary power and authority to enter into, and
be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.



(b)
Enforceability. This Agreement, when executed and delivered by the Company in
accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by equitable principles
and applicable bankruptcy, insolvency, moratorium, reorganization or similar
laws affecting the enforcement of creditors’ rights generally.



(c)
No Conflicts. This Agreement, when executed and delivered by the Company in
accordance with the provisions hereof, does not, and the Company’s performance
of its obligations under the Agreement will not, violate the Company’s
certificate of incorporation, bylaws, other agreements to which the Company is a
party to or applicable law.



(d)
Insurance. The Company shall, if commercially reasonable, obtain and maintain a
policy or policies of insurance with reputable insurance companies providing the
Company’s directors and officers with coverage for losses from wrongful acts, or
to ensure the Company’s performance of its indemnification obligations under
this Agreement. The Company shall use its best efforts to cause the Indemnitee,
at the Company’s expense, to be covered by such insurance policies or policies
providing liability insurance for directors or officers of the Company or of any
Subsidiary, if any, in accordance with its or their terms to the same extent as
provided to any then-current director or officer of the Company or any
Subsidiary under such policy or policies.



15.
Contract Rights Not Exclusive; Subrogation. The rights to payment of
Indemnifiable Amounts and advancement of Indemnifiable Expenses provided by this
Agreement shall be in addition to, but not exclusive of, any other rights that
the Indemnitee may have at any time under applicable law, the Company’s bylaws
or certificate of incorporation, or any other agreement, vote of stockholders or
directors (or a committee of directors), or otherwise, both as to action in the
Indemnitee’s official capacity and as to action in any other capacity as a
result of the Indemnitee’s serving in a Corporate Status. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy, given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. In the event of any payment to or on
behalf of the Indemnitee under this Agreement, the Company shall be subrogated
to the extent of such payment to all of the rights of recovery of the



9



--------------------------------------------------------------------------------





Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.


16.
Successors. This Agreement (a) shall be binding upon all successors and assigns
of the Company (including any transferee of all or a substantial portion of the
business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and (b)
shall inure to the benefit of the heirs, personal representatives, executors and
administrators of the Indemnitee. This Agreement shall continue for the benefit
of the Indemnitee and such heirs, personal representatives, executors and
administrators after the Indemnitee has ceased to have Corporate Status.



17.
Change in Law. To the extent that a change in Puerto Rico law (whether by
statute or judicial decision) shall permit broader indemnification or
advancement of expenses than is provided under the terms of the bylaws of the
Company and this Agreement, the Indemnitee shall be entitled to such broader
indemnification and advancements, and this Agreement shall be deemed to be
amended to such extent, but only to the extent such amendment permits the
Indemnitee to broader indemnification and advancement rights other than Puerto
Rico law permitted prior to the adoption of such amendment.



18.
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.



19.
Modifications and Waiver. Except as provided in Section 17 hereof with respect
to changes in Puerto Rico law which broaden the right of the Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver. No failure
or delay of any party in exercising any right or remedy hereunder shall operate
as a waiver thereof, and no single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such right or
power, or any course of conduct, shall preclude any other or further exercise
thereof or the exercise of any other right or power.



20.
General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:



If to the Indemnitee, to the address specified by the Indemnitee, from time to
time.


If to the Company, to:


Evertec, Inc.
Road 176, Kilometer 1.3 Cupey
San Juan, Puerto Rico 00926
Attention: General Counsel


or to such other address as may have been furnished in the same manner by any
party to the others.


21.
Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever other than any of those set forth in Section 4 hereof, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a



10



--------------------------------------------------------------------------------





result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).


22.
Governing Law. This Agreement shall be exclusively governed by and construed and
enforced under the laws of the Commonwealth of Puerto Rico without giving effect
to the provisions thereof relating to conflicts of law of such state.



23.
Consent to Jurisdiction.



(a)
Each of the Company and the Indemnitee hereby irrevocably and unconditionally
(i) agrees and consents to the exclusive jurisdiction of the courts of the state
and federal courts of the State of Delaware and the Commonwealth of Puerto Rico
(each, a “Chosen Court”) for all purposes in connection with any action, suit,
or proceeding that arises out of or relates to this Agreement and agrees that
any such action instituted under this Agreement shall be brought only in one of
the Chosen Courts; (ii) consents to submit to the exclusive jurisdiction of the
Chosen Courts for purposes of any action or proceeding arising out of or in
connection with this Agreement; (iii) waives any objection to the laying of
venue of any such action or proceeding in any of the Chosen Courts; and (iv)
waives, and agrees not to plead or to make, any claim that any such action or
proceeding brought in any of the Chosen Courts has been brought in an improper
or otherwise inconvenient forum.



(b)
Each of the Company and the Indemnitee hereby consents to service of any summons
and complaint and any other process that may be served in any action, suit, or
proceeding arising out of or relating to this Agreement in any of the Chosen
Courts by mailing by certified or registered mail, with postage prepaid, copies
of such process to such party at its address for receiving notice pursuant to
Section 20 hereof. Nothing herein shall preclude service of process by any other
means permitted by applicable law.



24.
Counterparts. This Agreement may be executed in one or more counterparts
(including by PDF or facsimile), each of which shall for all purposes be deemed
to be an original but all of which together shall constitute but one and the
same Agreement. Only one such counterpart need be produced to evidence the
existence of this Agreement.



25.
Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.



26.
Effective Date. The provisions of this Agreement shall cover claims, actions,
suits or proceedings whether now pending or hereafter commenced and shall be
retroactive to cover acts or omissions or alleged acts or omissions which have
taken place between the date when the Indemnitee was duly elected or appointed
as a director or officer of the Company and the Effective Date of this
Agreement.



27.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings and negotiations, written and oral,
between the parties with respect to the subject matter of this Agreement,
provided, however, that this Agreement is supplement to and in furtherance of
the Company’s certificate of incorporation, bylaws, the General Corporations Law
and any other applicable law, and shall not be deemed a substitute therefor, and
does not diminish or abrogate any rights of the Indemnitee thereunder.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.




EVERTEC, INC.




______________________________________
Morgan M. Schuessler
President & Chief Executive Officer
INDEMNITEE




______________________________________
[•]
Director



11

